Citation Nr: 0814542	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-19 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD), and if so, whether the 
reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from June 1968 to June 1970, to include a tour 
of duty in Vietnam from December 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which declined to reopen a prior 
denial of service connection for PTSD.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Service connection for PTSD was denied in a September 
2001 rating decision on the basis that no verifiable stressor 
was shown.  An appeal of this decision was initiated, and it 
was reconsidered in an April 2002 rating decision due to 
receipt of additional evidence.  The appeal was not perfected 
following the issuance of a statement of a case, and the 
denial became final in April 2003.

2.  Evidence received since April 2002 has not been 
previously considered by agency decision makers, is not 
cumulative or redundant of evidence already of record, 
relates to an unestablished fact, and raises the reasonable 
possibility of substantiating the claim.






CONCLUSION OF LAW

New and material evidence to reopen a clam of service 
connection for PTSD disability has been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  The Board has considered this 
legislation and its impact on the veteran's case.  Given the 
favorable action on the issue decided below, however, no 
discussion of the VCAA is required at this time.  Any VA 
deficiency in meeting the duties to notify or assist has not 
resulted in prejudicial error.

The Board is required to first consider whether new and 
material evidence had been presented before the merits of a 
claim can be considered.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  The Board can make an initial 
determination as to whether evidence is "new and material."  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The current 
claim was received in October 2003.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

At the time of the April 2002 decision, the evidence 
consisted of the following:  private treatment records for a 
variety of physical problems, as well as substance abuse; VA 
treatment records, including those from a Vet Center, showing 
a diagnosis of and treatment for PTSD; several statements 
from the veteran regarding a June 1969 stressor event 
involving the death of Lt. [redacted] at Chu Lai, Vietnam; 
and an extract of the veteran's personnel file showing his 
units of assignment and duties.  The RO stated in the initial 
September 2001 decision that service medical records were not 
yet obtained, though they had been requested.

Since April 2002, the veteran has submitted additional VA 
treatment records and several statements regarding stressor 
events during his military service.  This evidence and 
information is new and, in part, material, and hence is 
sufficient to reopen the claim of service connection for 
PTSD.  While the treatment records, including records of in-
patient treatment, are cumulative and redundant in that they 
reiterate the previously established fact of a diagnosis of 
PTSD, they also include additional information regarding 
stressor events.  The veteran does repeat prior allegations 
regarding an incident which resulted in the death of a female 
officer, but he also mentions his participation in sweeps of 
local villages, possible combat involvement, and a rocket 
attack on Chu Lai that is different from the one previously 
considered.  The Board makes no finding as to the credibility 
or accuracy of the allegations; such is presumed for purposes 
of determining whether new and material evidence is received.  

The submission of additional stressor information is new and 
material evidence which requires reopening of the previously 
denied claim and a consideration of service connection for 
PTSD on the merits.  As the new and material evidence has 
raised additional development issues, however, the merits of 
the claim must be remanded for further action.


ORDER

New and material evidence having been received, the claim of 
service connection for PTSD is reopened; to this extent only, 
the benefit sought on appeal is granted.


REMAND

A remand is required for additional development on the merits 
of the claim for service connection for PTSD.  The veteran, 
as discussed above, has submitted statements regarding 
stressor events which must be developed in compliance with VA 
procedures and the VCAA.  Additionally, a review of the 
claims file reveals failures on the part of VA to obtain and 
associate with the file all relevant evidence  In particular, 
VA must follow up on private medical records identified by 
the veteran, and must resolve a question of the location of 
service medical records.

With regard to reported stressful events that took place 
during service, the veteran has stated that in addition to 
being in Chu Lai during the attack which killed Lt. [redacted], he 
participated in sweeps of local villages and that he engaged 
an unidentified enemy force while on patrol in conjunction 
with units of the Americal Division.  Further, he states that 
there was a second rocket attack on Chu Lai.  The veteran 
must be asked for additional details pertaining to these 
stressor events, to allow meaningful inquiry for 
verification, or to permit the Joint Services Records 
Research Center coordinator to formally find that no 
additional development can be accomplished.

As for outstanding records potentially pertinent to the 
claim, the veteran has identified private treatment records 
at Charlton Memorial Hospital in Falls River, Massachusetts.  
The hospital was previously, erroneously, identified as being 
in Rhode Island.  The claims file does not reflect that VA 
ever requested these records from the veteran specifically, 
or requested a signed release to allow VA to assist in 
obtaining them.  As they have been identified by the veteran, 
some action to associate them with the file must be taken to 
comply with VA's duty to assist the veteran in substantiating 
his claim.

VA must also take additional action to adequately explain the 
unavailability of service medical records.  While the claims 
file is noted to be a "rebuilt folder," there is no 
documentation of attempts to locate the missing older folder 
and the service medical records it presumably contains.  Some 
attempt to obtain alternate records must be made or afforded 
the veteran.  If the RO is satisfied that the service medical 
records and/or the original claims file are unavailable, a 
formal finding, with a complete explanation, is required, in 
addition to taking steps to notify the veteran of the 
unavailability and to obtain alternate records from the 
veteran or other sources.

Finally, the Board notes that in December 2006 
correspondence, the veteran indicated he desired a hearing in 
connection with his appeal.  He did not specify the type of 
hearing he wanted or the location.  VA must inquire to 
determine the veteran's intent.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be asked to provide 
completed VA Form 21-4142's for all 
private medical facilities which have 
treated him for PTSD, in particular 
Charlton Memorial Hospital in Fall River, 
MA, and any Vet Centers.  If completed 
forms are obtained, the RO should take 
appropriate steps to obtain all identified 
private treatment records.  In the 
alternative, the veteran should be asked 
to provide complete private (non-VA) 
treatment records.

2.  The veteran should be supplied with VA 
Form 21-0781, Statement in Support of 
Claim for Service Connection for PTSD, and 
asked to provide as much detail as 
possible with regard to each alleged 
stressor event.  If specific information 
is lacking from the already supplied 
allegations, the veteran should be 
informed of what remains necessary.  The 
stressor allegations should then be 
referred to the JSRRC coordinator for 
appropriate action, in accordance with 
M21-1MR, IV.ii.1.D.

3.  The veteran should be asked to clarify 
whether or not he would like a hearing in 
connection with his appeal, and should be 
provided notice of all his hearing 
options.  If the veteran does want a 
hearing, the RO should take appropriate 
steps to schedule such.

4.  The RO should conduct all appropriate 
searches, both physical and electronic, to 
locate an older claims file for this 
veteran and to obtain any service medical 
records contained therein.  If no folder 
is located, the RO must make a formal 
finding of unavailability of those records 
and must inform the veteran, to include 
advising him of possible alternatives to 
service medical records, as noted in M21-
1MR, III.iii.2.E and I.

5.  Thereafter, the RO should review the 
claims file to ensure that all the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated.  The RO should then 
readjudicate the claim on appeal.  If any 
benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


